             Case 4:20-cv-05833 Document 1 Filed 08/18/20 Page 1 of 16




   Haroon Manjlai (SBN 310822)
 1
   hm@manjlailaw.com
 2 MANJLAI LAW, PC
   6371 Haven Ave., Suite 3-141
 3 Rancho Cucamonga, CA 91701

 4 Ph: (951) 268-4384

 5 Subhan Tariq (ST9597 [New York]), Pro Hac Vice
   subhan@tariqlaw.com
 6 The Tariq Law Firm, PLLC
   34-18 Northern Blvd - Suite 2-25
 7 Long Island City, NY 11101
   Ph: (718) 674-1245
 8
   Attorneys for PLAINTIFF
 9

10                                UNITED STATES DISTRICT COURT
11
                 NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
12

13
     MELISSA ANJINETTE CARRASCO,                   Case No.: 4:20-cv-5833
14
                                                          VERIFIED COMPLAINT FOR:
15                  Plaintiff,
                                                     1.   Violation of Fair Credit Reporting Act
16                       vs.                         2.   Violation of California Consumer Credit
                                                          Reporting Agencies Act
17
     BANK OF AMERICA and
18   EQUIFAX INFORMATION                                    DEMAND FOR JURY TRIAL
     SERVICES, LLC;
19

20                  Defendants.

21

22

23           COMES NOW PLAINTIFF Melissa Anjinette Carrasco (“PLAINTIFF”), an individual, by

24 and through her attorneys, Haroon Manjlai and Subhan Tariq, based on information and belief, to

25 allege as follows:

26                                             INTRODUCTION

27      1.      This case arises under the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b), 15 U.S.C.

28              § 1681e(b), 15 U.S.C. § 1681i(a)(2)(A), 15 U.S.C. § 1681i(a)(4), 15 U.S.C. § 1681i(a)

                                                                                               -1-
                                          VERIFIED COMPLAINT
          Case 4:20-cv-05833 Document 1 Filed 08/18/20 Page 2 of 16




 1           (5)(A), and the California Consumer Credit Reporting Agencies Act, California Civil

 2           Code §1785.25(a). PLAINTIFF seeks redress for the unlawful and deceptive practices

 3           committed by Defendant Bank of America (“BOA”) and Defendant Equifax

 4           Information Services, LLC (“EQUIFAX”) (collectively referred to herein as

 5           “DEFENDANTS”) in connection with their inaccurate, misleading, or incomplete

 6           reporting of PLAINTIFF’S debt included in PLAINTIFF’S Chapter 7 bankruptcy.

 7
                                    JURISDICTION & VENUE
 8
 9   2.      PLAINTIFF re-alleges and incorporates herein by this reference the allegations in each
10           and every paragraph above, fully set forth herein.
11   3.      This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 15 U.S.C. §
12           1681.
13   4.      Venue is proper pursuant to 28 U.S.C. §1391(b)(1) and 28 U.S.C §1391(C)(2).
14           PLAINTIFF alleges that each individual Defendant resides in the forum state and this
15           Court has personal jurisdiction over each of the DEFENDANTS.
16

17                                            PARTIES

18   5.      PLAINTIFF is an individual and “consumer” within the meaning of the FCRA (15
19
             U.S.C. § 1681a(c)). PLAINTIFF resides at 2950 Buskirk Avenue, Suite 300, Walnut
20
             Creek, CA 94597.
21

22   6.      BOA is a bank that furnishes consumer credit information to consumer reporting

23           agencies. It has a principal place of business located at 100 N Tryon Street, Suite 220,
24
             Charlotte, NC 28202.
25
     7.      BOA is a “furnisher of information” within the meaning of the FCRA (15 U.S.C. §
26

27           1681s-2 et seq.).

28
                                                                                             -2-
                                        VERIFIED COMPLAINT
          Case 4:20-cv-05833 Document 1 Filed 08/18/20 Page 3 of 16




     8.      EQUIFAX is a consumer reporting agency as defined by the FCRA (15 U.S.C. §
 1

 2           1681a(f)).

 3                                     FACTUAL ALLEGATIONS
 4
     9.      PLAINTIFF repeats, reiterates, and incorporates the allegations contained in all
 5
             preceding paragraphs of this Complaint with the same force and effect as if the same
 6

 7           were fully set forth at length herein.

 8   10.     On or around November 16, 2017, PLAINTIFF filed a Chapter 7 bankruptcy petition in
 9
             the Bankruptcy Court of the District of Nevada.
10
     11.     On or around February 20, 2018, PLAINTIFF was granted a Chapter 7 Order of
11

12           Discharge by the Bankruptcy Court of the District of Nevada.

13   12.     BOA was listed as a creditor of PLAINTIFF in PLAINTIFF’S aforementioned Chapter

14           7 bankruptcy petition.
15
     13.     Specifically, PLAINTIFF’S BOA account (Acct. No.: 4400************) (the
16
             “discharged BOA account”) was included in the discharge of PLAINTIFF’S debts.
17

18   14.     Despite the discharge, BOA did not furnish the latest credit information or correct

19           credit data, regarding the discharged BOA account, to EQUIFAX after said discharge.
20
     15.     Later in 2018, after PLAINTIFF was granted the aforementioned Chapter 7 Order of
21
             Discharge, PLAINTIFF noticed that EQUIFAX was not reporting the discharged BOA
22

23           account as being included in PLAINTIFF’S bankruptcy or discharged due to

24           bankruptcy.
25
     16.     PLAINTIFF also noticed that EQUIFAX was reporting the discharged BOA account
26
             with a balance of $1,353 and past due balance of $256.
27

28
                                                                                          -3-
                                         VERIFIED COMPLAINT
       Case 4:20-cv-05833 Document 1 Filed 08/18/20 Page 4 of 16




     17.   As a result, PLAINTIFF began disputing the aforementioned inaccurate reporting,
 1

 2         regarding PLAINTIFF’S discharged BOA account, being reported by DEFENDANTS

 3         on her Equifax credit report.
 4
     18.   For approximately two (2) years, PLAINTIFF repeatedly disputed the inaccurate
 5
           reporting, regarding PLAINTIFF’S discharged BOA account, with both
 6

 7         DEFENDANTS between 2018 and 2020 via online disputes and dispute letters.

 8   19.   More recently, via a dispute letter, dated September 16, 2019, PLAINTIFF wrote
 9
           EQUIFAX to dispute the inaccurate information that EQUIFAX was reporting
10
           concerning PLAINTIFF’S discharged BOA account. Specifically, PLAINTIFF
11

12         informed EQUIFAX of the following: “Bank Of America was included in my

13         bankruptcy back in 2017 . . . please see attached BK list of creditors and discharged

14         paperwork, this is illegal reporting from your customer Bank of America, it is your
15
           responsibility to report accurate data on a consumer, based on the FCRA you are in
16
           violation.” PLAINTIFF attached proof of her Chapter 7 Order of Discharge with its
17

18         September 16, 2019 letter.

19   20.   On October 6, 2019, PLAINTIFF also submitted an online dispute to EQUIFAX.
20
     21.   PLAINTIFF received dispute results from EQUIFAX, dated October 6, 2019.
21
           EQUIFAX’S dispute results unlawfully verified that the inaccurate information,
22

23         regarding PLAINTIFF’S discharged BOA account, was correctly reporting.

24   22.   PLAINTIFF also received another response from EQUIFAX dated November 5, 2019.
25
           EQUIFAX’S response informed Plaintiff that EQUIFAX was “unable to locate a credit
26
           file in [EQUIFAX’S] database with the identification information [PLAINTIFF]
27

28
                                                                                        -4-
                                        VERIFIED COMPLAINT
       Case 4:20-cv-05833 Document 1 Filed 08/18/20 Page 5 of 16




           provided.” EQUIFAX’S response also requested that PLAINTIFF send additional
 1

 2         identification information in order to process PLAINTIFF’S dispute.

 3   23.   PLAINTIFF also received a letter from BOA, dated December 3, 2019. BOA informed
 4
           PLAINTIFF: “Based on your recent inquiry, we’ve updated our reporting. At this time
 5
           we consider your dispute resolved.” BOA also informed PLAINTIFF: “We investigated
 6

 7         your inquiry and submitted the following adjustment(s) to the main consumer credit

 8         reporting agencies on December 3, 2019: - To update the account information on your
 9
           file.”
10
     24.   However, BOA did not update PLAINTIFF’S discharged BOA account with the
11

12         accurate information - as being included in PLAINTIFF’S bankruptcy or discharged

13         due to bankruptcy and with both a zero balance and past due balance. BOA continued

14         to report the inaccurate information, regarding PLAINTIFF’S discharged BOA
15
           account, on PLAINTIFF’S Equifax credit report.
16
     25.   Accordingly, PLAINTIFF continued to dispute the inaccurate information that
17

18         EQUIFAX was reporting concerning PLAINTIFF’S discharged BOA account.

19   26.   On March 17, 2020, PLAINTIFF submitted an online dispute to EQUIFAX.
20
     27.   PLAINTIFF once again received dispute results from EQUIFAX, dated April 15, 2020.
21
           EQUIFAX’S dispute results once again unlawfully verified that the inaccurate
22

23         information, regarding PLAINTIFF’S discharged BOA account, was correctly

24         reporting.
25
     28.   On April 23, 2020, PLAINTIFF once again submitted an online dispute to EQUIFAX.
26
     29.   PLAINTIFF once again received dispute results from EQUIFAX, dated May 3, 2020.
27
           After approximately two (2) years of repeated and continuous disputes, EQUIFAX
28
                                                                                      -5-
                                     VERIFIED COMPLAINT
       Case 4:20-cv-05833 Document 1 Filed 08/18/20 Page 6 of 16




           finally reported the accurate information regarding Plaintiff’s discharged BOA account
 1

 2         - as being included in PLAINTIFF’S bankruptcy or discharged due to bankruptcy and

 3         with both a zero balance and past due balance.
 4
     30.   However, before May 3, 2020, PLAINTIFF had already been denied credit as a result
 5
           of both DEFENDANT’S inaccurate reporting regarding Plaintiff’s discharged BOA
 6

 7         account.

 8   31.   Notably, on or around April 2020, PLAINTIFF requested a credit line increase from
 9
           Capital One N.A. (“Capital One”) for her Walmart Rewards Card credit card.
10
     32.   Capital One denied PLAINTIFF’S request for a credit line increase.
11

12   33.   Capital One informed PLAINTIFF of its denial via a letter, dated April 20, 2020.

13         Capital One informed PLAINTIFF that it denied PLAINTIFF’S request for a credit

14         line increase due to PLAINTIFF’S low credit score. Capital One further informed
15
           PLAINTIFF that it obtained PLAINTIFF’S credit score from EQUIFAX
16
           (PLAINTIFF'S credit score provided to BOA by EQUIFAX was dated as of February
17

18         25, 2020 - more than two months before DEFENDANTS stopped their inaccurate

19         reporting regarding Plaintiff’s discharged BOA account).
20
     34.   Furthermore, on August 11, 2020, PLAINTIFF ran her credit report and noticed that
21
           EQUIFAX is once again not reporting PLAINTIFF’S discharged BOA account as
22

23         being included in PLAINTIFF’S bankruptcy or discharged due to bankruptcy.

24         PLAINTIFF also noticed that EQUIFAX is once again reporting the discharged BOA
25
           account with a balance of $1,353 and past due balance of $219. PLAINTIFF also
26
           noticed that EQUIFAX is reporting PLAINTIFF’S discharged BOA account as
27
           “Account not disputed.”
28
                                                                                         -6-
                                     VERIFIED COMPLAINT
       Case 4:20-cv-05833 Document 1 Filed 08/18/20 Page 7 of 16




     35.   Upon information and belief, after receiving notice of PLAINTIFF’S disputes from
 1

 2         EQUIFAX, and notwithstanding the fact that BOA knew that the information it was

 3         reporting to EQUIFAX was inaccurate, BOA repeatedly verified the inaccurate
 4
           information, regarding PLAINTIFF’S discharged BOA account, to EQUIFAX.
 5
     36.   Despite PLAINTIFF'S disputes, EQUIFAX did not correct the inaccurate information,
 6

 7         regarding PLAINTIFF’S discharged BOA account, it was reporting. Upon information

 8         and belief, EQUIFAX continues to report inaccurate information for PLAINTIFF’S
 9
           discharged BOA account to this day.
10
     37.   BOA is liable to PLAINTIFF for violating § 1681s-2(b) of the FCRA by its acts and
11

12         omissions, including but not limited to:

13            a. failing to conduct reasonable investigations of PLAINTIFF’S disputes of the
14                inaccurate information, regarding PLAINTIFF’S discharged BOA account,
15
                  reporting on PLAINTIFF’S credit reports with EQUIFAX;
16
              b. failing to review all relevant information provided to BOA by EQUIFAX
17

18                concerning PLAINTIFF’S disputes; and

19            c. failing to promptly modify, delete, or permanently block any and all disputed
20
                  information about PLAINTIFF’S discharged BOA account on PLAINTIFF’S
21
                  credit file with EQUIFAX that BOA could not affirmatively verify as accurate.
22

23   38.   Similarly, EQUIFAX is liable to PLAINTIFF for violations of several provisions of §

24         1681i of the FCRA due to their respective acts and omissions, including, but not
25
           limited to, the following:
26
              a. failing to (i) conduct reasonable investigations of the disputed PLAINTIFF’S
27

28                discharged BOA account to determine whether the information PLAINTIFF

                                                                                         -7-
                                        VERIFIED COMPLAINT
       Case 4:20-cv-05833 Document 1 Filed 08/18/20 Page 8 of 16




                   disputed was accurate, and (ii) record the correct status of PLAINTIFF’S
 1

 2                 discharged BOA account, in violation of § 1681i(a)(1);

 3             b. failing to review and consider all relevant information communicated by
 4
                   PLAINTIFF concerning PLAINTIFF’S disputes about PLAINTIFF’S
 5
                   discharged BOA account, in violation of § 1681i(a)(4); and
 6

 7             c. failing to promptly update PLAINTIFF’S discharged BOA account on

 8                 Plaintiff’s credit file despite the fact that EQUIFAX could not have
 9
                   affirmatively verified the inaccurate information as accurate upon a lawful
10
                   reinvestigation of PLAINTIFF’S disputes, in violation of § 1681i(a)(5).
11
     39.   As a direct and proximate result of each DEFENDANT’S negligent and willful actions,
12

13         conduct, and omissions, PLAINTIFF suffered actual damages, cognizable pursuant to

14         the FCRA. Such damages include but are not necessarily limited to the following:
15         impediments to PLAINTIFF’S ability to seek credit, damage to PLAINTIFF’S
16
           reputation for creditworthiness, emotional distress, embarrassment, aggravation, and
17
           frustration.
18
     40.   Each DEFENDANT’S willful violations of the FCRA entitles PLAINTIFF to an award
19

20         of punitive damages.

21   41.   Moreover, PLAINTIFF will explore in discovery, from DEFENDANTS and third-
22
           parties, the full extent to which the inaccurate reporting caused her credit harm in the
23
           form of credit denials and/or other adverse actions with respect to existing credit.
24

25   42.   In addition, the inaccurate information, regarding PLAINTIFF’S discharged BOA

26         account, reported by EQUIFAX has cost, and continues to cost, PLAINTIFF time and
27         effort and expense in pursuit of corrected credit reports.
28
                                                                                              -8-
                                       VERIFIED COMPLAINT
       Case 4:20-cv-05833 Document 1 Filed 08/18/20 Page 9 of 16




                                       FIRST CAUSE OF ACTION
 1

 2                             Violations of FCRA § 1681s-2(b) Against
                                            Defendant BOA
 3                                    (Furnisher of Information)
 4
     43.   PLAINTIFF repeats, reiterates, and incorporates the allegations contained in all
 5
           preceding paragraphs of this Complaint with the same force and effect as if the same
 6

 7         were fully set forth at length herein.

 8   44.   FCRA § 1681s-2(b), in pertinent part, provides: “if an item of information disputed by
 9
           a consumer is found [by a furnisher] to be inaccurate or incomplete or cannot be
10
           verified after any reinvestigation . . . for purposes of reporting to a consumer reporting
11

12         agency only, [the furnisher shall] . . . , based on the results of the reinvestigation

13         promptly— (i) modify that item of information; (ii) delete that item of information; or
14
           (iii) permanently block the reporting of that item of information.” § 1681s-2(b)(1)(E)(i)
15
           – (iii) (emphasis added).
16

17   45.   BOA violated FCRA § 1681s-2(b) by its acts and omissions, including but not limited

18         to:
19
                 a. failing to conduct a reasonable investigation of PLAINTIFF’S disputes after
20
                    receiving notice of those disputes from EQUIFAX;
21
                 b. failing to review all relevant information provided by EQUIFAX; and
22

23               c. failing to promptly modify, delete, or permanently block any information it

24                  could not affirmatively verify as accurate, in violation of § 1681s-2(b)(1).
25
     46.   Had BOA performed reasonable investigations required by the FCRA, it could not have
26
           verified that the disputed information reported by EQUIFAX, regarding PLAINTIFF’S
27

28         discharged account, was accurate. Nevertheless, BOA did verify to EQUIFAX that the

                                                                                               -9-
                                        VERIFIED COMPLAINT
       Case 4:20-cv-05833 Document 1 Filed 08/18/20 Page 10 of 16




           disputed information that EQUIFAX reporting was accurate. In so doing, BOA violated
 1

 2         § 1681s-2(b).

 3   47.   Because of BOA’S FCRA violations, PLAINTIFF suffered actual damages cognizable
 4
           pursuant to the FCRA.
 5
     48.   BOA'S violations of § 1681s-2(b) were willful, rendering BOA liable for statutory
 6

 7         damages, actual damages, costs and reasonable attorney’s fees, and punitive damages

 8         in an amount to be determined by the Court pursuant to § 1681n.
 9
     49.   In the alternative, BOA’S violations of § 1681s-2(b) were negligent, entitling
10
           PLAINTIFF to recover actual damages, costs, and reasonable attorney’s fees from
11

12         BOA pursuant to § 1681o.

13                                 SECOND CAUSE OF ACTION

14                                    Violations of FCRA § 1681i
15                                    Against Defendant Equifax
                                    (Consumer Reporting Agency)
16
     50.   PLAINTIFF repeats, reiterates, and incorporates the allegations contained in all
17

18         preceding paragraphs of this Complaint with the same force and effect as if the same

19         were fully set forth at length herein.
20
     51.   FCRA § 1681i(a)(1) requires a credit reporting agency to complete a reasonable
21
           reinvestigation of the accuracy of any item of information in a consumer’s credit file
22

23         that the consumer disputes to the credit reporting agency within 30 days of the dispute.

24         Pursuant to § 1681i(a)(5), a credit reporting agency must “promptly delete [disputed]
25
           information from the file of the consumer, or modify [disputed] information, as
26
           appropriate” after completing its § 1681i(a)(1) reinvestigation if the credit reporting
27

28
                                                                                           -10-
                                       VERIFIED COMPLAINT
       Case 4:20-cv-05833 Document 1 Filed 08/18/20 Page 11 of 16




           agency finds that the disputed information is “inaccurate or incomplete or cannot be
 1

 2         verified.” §§ 1681i(a)(1) and (a)(5) (emphasis added).

 3   52.   EQUIFAX violated multiple sections of 15 U.S.C. § 1681i by their respective acts and
 4
           omissions, including, but not limited to, the following:
 5
              a. failing to conduct a reasonable reinvestigation of PLAINTIFF’S disputes to
 6

 7                determine whether the disputed information was inaccurate and record the

 8                correct information or delete the incorrect information from PLAINTIFF’S
 9
                  credit file in violation of § 1681i(a)(1);
10
              b. failing to review and consider all relevant information submitted by
11

12                PLAINTIFF concerning PLAINTIFF’S disputes, in violation of § 1681i(a)(4);

13                and
14
              c. failing to properly modify or delete dispute information on and/or from
15
                  PLAINTIFF’S credit files upon a lawful reinvestigation in violation of §
16
                  1681i(a)(5).
17

18   53.   Had EQUIFAX reasonably investigated PLAINTIFF’S disputes, EQUIFAX could not

19         have verified that it was reporting accurate information regarding PLAINTIFF’S
20
           discharged account. Nevertheless, following PLAINTIFF’S disputes, EQUIFAX
21
           verified and continued to report inaccurate information regarding PLAINTIFF’S
22

23         discharged account. In so doing, EQUIFAX violated § 1681i.

24   54.   Because of EQUIFAX'S FCRA violations, PLAINTIFF suffered actual damages
25
           cognizable pursuant to the FCRA.
26

27

28
                                                                                             -11-
                                       VERIFIED COMPLAINT
       Case 4:20-cv-05833 Document 1 Filed 08/18/20 Page 12 of 16




     55.   Violations of § 1681i by EQUIFAX were willful, rendering EQUIFAX liable for
 1

 2         statutory damages, actual damages, costs and reasonable attorney's fees, and punitive

 3         damages in an amount to be determined by the Court pursuant to § 1681n.
 4
     56.   In the alternative, EQUIFAX’S violations of § 1681i were negligent, entitling
 5
           PLAINTIFF to recover actual damages, costs, and reasonable attorney’s fees from
 6

 7         EQUIFAX pursuant to § 1681o.

 8                                THIRD CAUSE OF ACTION
 9
              Violations of California Consumer Credit Reporting Agencies Act
10                            California Civil Code § 1785.25(a)
                                        Against BOA
11

12   57.   PLAINTIFF repeats, reiterates, and incorporates the allegations contained in all

13         preceding paragraphs of this Complaint with the same force and effect as if the same
14
           were fully set forth at length herein.
15
     58.   In the regular course of its business operations, BOA routinely furnishes information to
16
           credit reporting agencies pertaining to transactions between BOA and BOA’S
17

18         consumers, so as to provide information regarding a consumer’s credit worthiness,

19         credit standing, and credit capacity.
20
     59.   BOA intentionally and knowingly reported misleading and inaccurate account
21
           information to EQUIFAX that did not comport with well-established industry
22

23         standards.

24   60.   PLAINTIFF alleges that BOA re-reported the information contained herein in violation
25
           of California Civil Code § 1785.25(a).
26
     61.   PLAINTIFF also alleges that BOA had reason to know that the information reported
27

28         regarding PLAINTIFF’S discharged BOA account was misleading, inaccurate,

                                                                                           -12-
                                       VERIFIED COMPLAINT
       Case 4:20-cv-05833 Document 1 Filed 08/18/20 Page 13 of 16




           incomplete, and did not follow well-established credit reporting industry standards.
 1

 2   62.   PLAINTIFF alleges that BOA had reason to know that by not comporting with well-

 3         established industry standards, lenders will draw a more negative inference with
 4
           respect to PLAINTIFF’S credit worthiness.
 5
     63.   PLAINTIFF alleges that the bankruptcy notices, disputes letters from EQUIFAX, the
 6

 7         consumer data industry resource guide, and results of its investigation should have

 8         provided notice to BOA of its misleading and inaccurate reporting, as well as being
 9
           noticed of the plan confirmation and proof of claim forms sent by the U.S. Bankruptcy
10
           Court.
11

12   64.   BOA failed to notify EQUIFAX that the information BOA re-reported was inaccurate

13         before the end of 30 business days, in violation of California Civil Code § 1785.25(a).

14   65.   BOA’S communications of false information, and repeated failures to investigate, and
15
           correct its inaccurate information and erroneous reporting were done knowingly,
16
           intentionally, and in reckless disregard for its duties and PLAINTIFF’S rights.
17

18   66.   As a direct and proximate result of BOA’S willful and untrue communications,

19         PLAINTIFF has suffered actual damages including but not limited to inability to
20
           properly reorganize under Chapter 7, reviewing credit reports from EQUIFAX, time
21
           reviewing reports with counsel, sending demand letters, diminished credit score, and
22

23         such further expenses in an amount to be determined at trial. Wherefore, PLAINTIFF

24         prays for judgment as hereinafter set forth.
25

26

27

28
                                                                                             -13-
                                       VERIFIED COMPLAINT
         Case 4:20-cv-05833 Document 1 Filed 08/18/20 Page 14 of 16




                                       PRAYER FOR RELIEF
 1

 2        WHEREFORE, PLAINTIFF seeks judgment in PLAINTIFF’S favor and damages and

 3 equitable relief against DEFENDANTS:

 4
       1. For preliminary and permanent injunctive relief to stop DEFENDANTS from engaging in
 5
          the conduct described above;
 6

 7     2. Awarding statutory and actual damages pursuant to 15 U.S.C. § 1681n and § 1681o;

 8     3. Awarding statutory and actual damages pursuant to California Civil Code § 1785.31;
 9
       4. Award punitive damages in order to deter further unlawful conduct pursuant to 15 U.S.C. §
10
          1681n;
11

12     5. Award punitive damages in order to deter further unlawful conduct pursuant to California

13        Civil Code § 1785.31;

14     6. Ordering EQUIFAX to:
15
          a. immediately and permanently (i) delete and/or update all inaccurate information
16
              concerning PLAINTIFF’S discharged BOA account from and/or on PLAINTIFF’S
17

18            credit reports and files, and (ii) cease reporting inaccurate information concerning

19            PLAINTIFF’S discharged BOA account to any and all persons and entities to whom
20
              EQUIFAX reports consumer credit information; and
21
          b. send updated and corrected consumer reports to all persons and entities to whom
22

23            EQUIFAX has reported inaccurate information about PLAINTIFF’S discharged BOA

24            account;
25
       7. Award attorney’s fees and costs of suit incurred herein pursuant to 15 U.S.C. § 1681n and §
26
          1681o;
27

28
                                                                                                -14-
                                         VERIFIED COMPLAINT
         Case 4:20-cv-05833 Document 1 Filed 08/18/20 Page 15 of 16




       8. Award attorney’s fees and costs of suit incurred herein pursuant to California Civil Code §
 1

 2        1785.31; and

 3     9. Such other and further relief as may be necessary, just, and proper.
 4
                                    DEMAND FOR JURY TRIAL
 5
          Plaintiff hereby demands trial of this matter by jury.
 6

 7 Dated: August 18, 2020

 8                                                                 Respectfully submitted,
 9

10
                                                                   _____________________
11                                                                 Haroon Manjlai, Esq.
12                                                                 MANJLAI LAW, PC
                                                                   6371 Haven Ave., Suite 3-141
13                                                                 Rancho Cucamonga, CA 91701
                                                                   Telephone: (951) 268-4384
14
                                                                   Email: hm@manjlailaw.com
15

16
                                                                   _____________________
17                                                                 Subhan Tariq, Esq.
18                                                                 The Tariq Law Firm, PLLC
                                                                   34-18 Northern Blvd – Suite 2-25
19                                                                 Long Island City, NY 11101
                                                                   Telephone: (718) 674-1245
20
                                                                   Email: subhan@tariqlaw.com
21
                                                                   Attorneys for Plaintiff
22

23

24

25

26

27

28
                                                                                                -15-
                                          VERIFIED COMPLAINT
Case 4:20-cv-05833 Document 1 Filed 08/18/20 Page 16 of 16
